          Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AQUAPAW LLC,
                                    Plaintiff,
                                                                     Civil Action No. 21-696-CCW
v.
                                                                              (Judge Wiegand)
TIKTOKS, et al.,

                                    Defendants.



                               PRELIMINARY INJUNCTION ORDER

        WHEREAS, Plaintiff filed an Ex Parte Application for the following: 1) a temporary

restraining order; 2) an order restraining assets and Merchant Storefronts (as defined infra); 3) an

order to show cause why a preliminary injunction should not issue; and 4) an order authorizing

expedited discovery against the Defendants identified on Schedule “A” to the Complaint and

attached hereto (collectively, the “Defendants”)1. The Court has considered the Application, the

evidence in the record, and the applicable law.

        WHEREAS, Plaintiff filed an Ex Parte Motion for An Order Authorizing Alternative

Service on Defendants Pursuant to Federal Rule of Civil Procedure 4(f)(3);

        WHEREAS, On May 26, 2021, the Court entered the following Orders:

        (A) (1) a temporary restraining order; (2) an order restraining assets and Merchant

Storefronts, (3) an order to show cause why a preliminary injunction should not issue; and (4) an

1
  As alleged in the Complaint, Defendants are knowingly and intentionally promoting, advertising, distributing,
offering for sale, and selling patent infringing versions of Plaintiff’s Slow Treater® dog soothing device (the
“Infringing Product”) which infringe at least one claim of U.S. Patent No. 10,834,894 (“Plaintiff’s Patent” or “the
‘894 patent”) throughout the United States, including within the Commonwealth of Pennsylvania and this district, by
operating fully interactive, commercial Internet based e-commerce stores accessible in Pennsylvania, via at least the
Amazon.com, eBay.com, Wish.com and Aliexpress.com Internet market place platforms operating using the seller
identities identified on Schedule “A” to the Complaint (the “Seller IDs”).
        Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 2 of 18




order authorizing expedited discovery against all of the Defendants identified on the attached

Schedule “A”, and the Third-Party Service Providers and Financial Institutions, in light of

Defendants’ intentional and willful offerings for sale and/or sales of Infringing Products

(“Application”); and

       (B) Order Authorizing Alternative Service on Defendants Pursuant to Federal Rule of

Civil Procedure 4(f)(3) (“the Alternative Service Order”);

       WHEREAS, upon Plaintiff’s motion, in order to give Plaintiff additional time to serve the

Defendants, and to provide the Defendants with sufficient time to respond to the Show Cause

Order, this Court extended the initial TRO, re-set the briefing schedule, and re-scheduled the

Show Cause Hearing to June 23, 2021.

       WHEREAS, pursuant to the terms of the Alternative Service Order, the Defendants have

been served with notice of this Show Cause Hearing; and

       WHEREAS, on June 23, 2021, Plaintiff appeared for the Order to Show Cause Hearing,

however no Defendants appeared. Further, none of the Third-Party Service Provider(s) or

Financial Institution(s) appeared.

                                                ORDER

                                         I. Restraining Order

A. IT IS HEREBY ORDERED, as sufficient cause has been shown, the injunctive relief

   previously granted on May 26, 2021, and extended by further Order, shall remain in place

   through the pendency of this litigation, and issuing this Preliminary Injunction (hereafter “PI

   Order”) is warranted under 35 U.S.C. § 283 and Federal Rules of Civil Procedure 64 and 65.
         Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 3 of 18




    Accordingly, each Defendant, its officers, directors, employees, agents, subsidiaries,

    distributors, and all persons in active concert or participation with any Defendant having

    notice of this Order are hereby restrained as follows:

    (1) from (a) their unauthorized and unlicensed use of Plaintiff’s Patent, distribution,

        marketing, advertising, offering for sale, or sale of any Infringing Products; and (b)

        shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner products that infringe

        upon at least one claim of the Plaintiff’s Patent;

    (2) from secreting, concealing, destroying, altering, selling off, transferring or otherwise

        disposing of and/or dealing with any computer files, data, business records, documents or

        any other records or evidence relating to their User Accounts,2 Merchant Storefronts3 or

        any money, securities or other property or assets of Defendants (hereinafter collectively

        referred to as “Defendants’ Assets”);

    (3) effecting assignments or transfers, forming new entities or associations, or creating

        and/or utilizing any other platform, User Account, Merchant Storefront or any other

        means of importation, exportation, advertising, marketing, promotion, distribution, and/or

        display for the purposes of circumventing or otherwise avoiding the prohibitions set forth

        in this Order;


2
    As defined in the Complaint, a “User Account” is any and all accounts with online marketplace platform,
    including, Amazon.com, eBay.com, aliexpress.com and wish.com, as well as any and all as yet undiscovered
    accounts with additional online marketplace platforms held by or associated with Defendants, their respective
    officers, employees, agents, servants and all other persons in active concert with any of them.
3
    As defined in the Application, a “Merchant Storefront” is any and all User Accounts through which Defendants,
    their respective officers, employees, agents, servants and all persons in active concert or participation with any
    of them operate storefronts to manufacture, import, export, advertise, market, promote, distribute, display, offer
    for sale, sell and/or otherwise deal in products which are held by or associated with Defendants, their respective
    officers, employees, agents, servants and all persons in active concert or participation with any of them.
    Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 4 of 18




(4) each Defendant, its officers, directors, employees, agents, subsidiaries, distributors, and

   all persons in active concert or participation with any Defendant having notice of this

   Order shall immediately cease offering for sale the Infringing Products within metatags

   or other markers within website source code, from use on any web page (including as the

   title of any product listing), from any advertising links to other websites, from search

   engines’ databases or cache memory, and any other form of use such terms or works

   which is visible to a computer user or serves to direct computer searches to Internet based

   e-commerce stores owned, or operated by each Defendant, including the Merchant

   Storefronts operating under the Seller IDs;

(5) each Defendant shall not transfer ownership of the User Accounts or Merchant

   Storefronts associated with the Seller IDs;

(6) each Defendant shall preserve copies of all computer files relating to the use of any User

   Accounts and/or Merchant Storefronts under the Seller IDs and shall take steps necessary

   to retrieve computer files relating to the use of the User Accounts and/or Merchant

   Storefronts under their Seller IDs that may been deleted before the entry of this Order;

(7) upon receipt of notice of this Order, Defendants and all financial institutions, payment

   processors, banks, escrow services, money transmitters, or marketplace platforms,

   including but not limited to Alibaba.com US LLC d/b/a Aliexpress.com (“Aliexpress”),

   Amazon.com, Inc. and its affiliate, Amazon Services LLC d/b/a Amazon.com

   (“Amazon”), eBay, Inc. d/b/a eBay.com (“eBay”), and Context Logic, Inc d/b/a

   wish.com (“Wish”), and Shopify Inc, (“Third-Party Service Provider(s)’’) and AliPay US

   Inc. d/b/a Alipay.com (“Alipay”), Amazon Payments, Inc. d/b/a pay.amazon.com, and

   PayPal, Inc. d/b/a paypal.com (“PayPal”) (“Financial Institution(s)”), and their related
         Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 5 of 18




        companies and affiliates, shall immediately identify and restrain all funds, as opposed to

        ongoing account activity, in or which are hereafter transmitted into the accounts related to

        the Defendants as identified on Schedule “A” hereto, as well as all funds in or which are

        transmitted into (i) any other accounts of the same customer(s); (ii) any other accounts

        which transfer funds into the same financial institution account(s), and/or any of the other

        accounts subject to this Order; and (iii) any other accounts tied to or used by any of the

        Seller IDs identified on Schedule “A” hereto;4

    (8) upon receipt of notice of this Order, Defendants and all financial institutions, payment

        processors, banks, escrow services, money transmitters, or marketplace platforms,

        including but not limited to the Third-Party Service Provider(s) and the Financial

        Institution(s), shall immediately divert to a holding account for the trust of the Court all

        funds in or which are hereafter transmitted into all accounts related to Defendants

        identified in Schedule “A” hereto, and associated payment accounts, and any other

        accounts for the same customer(s) as well as any other accounts which transfer funds into

        the same financial institution account(s) as any other accounts subject to this Order;

    (9) The Third-Party Service Provider(s) and Financial Institution(s) shall further, within five

        (5) business days of receiving this Order, provide Plaintiff’s counsel with all data that

        details (i) an accounting of the total funds restrained and identifies the financial

        account(s) which the restrained funds are related to, and (ii) the account transactions

        related to all funds transmitted into financial account(s) which have been restrained. Such

        restraining of the funds and the disclosure of the related financial institution account

4
    This Order contemplates that discovery may reveal that Defendants may have other user accounts operated by
    other Third Party Service Providers and Financial Institutions and that the additionally discovered Third-Party
    Service Providers and Financial Institutions, once identified and provided with notice, shall also be subject to
    the discovery, restraints and injunctions set forth in this Order.
    Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 6 of 18




   information shall be made without notice to the account holders, until after those

   accounts are restrained. No funds restrained by this Order shall be transferred or

   surrendered by any Third-Party Service Provider or Financial Institution for any purpose

   (other than pursuant to a chargeback made pursuant to that Third-Party Service Provider

   or Financial Institution’s security interest in the funds) without express authorization of

   this Court;

(10) Upon Plaintiff’s request, any Internet marketplace who is provided with notice of this

   Order, including but not limited to the Third-Party Service Provider(s) and Financial

   Institution(s), shall immediately cease fulfillment of and sequester Defendants’ inventory

   assets corresponding to the Seller IDs identified on Schedule “A” hereto in its inventory,

   possession, custody, or control, and hold such goods in trust for the Court during

   pendency of this action;

(11) this Order shall apply to the Seller IDs, associated Accounts and Merchant Storefronts,

   and any other seller identification names, Accounts or Merchant Storefronts, Third-Party

   Service Provider or Financial Institution accounts which are being used by Defendants

   for the purpose of infringing on at least one claim of the Plaintiff’s Patent;

(12) Defendants and all financial institutions, payment processors, banks, escrow services,

   money transmitters, or marketplace platforms, including but not limited to the Third-

   Party Service Provider(s) and the Financial Institution(s), subject to this Order may

   petition the Court to modify the asset restraint set out in this Order; and

(13) this PI Order and the Alternative Service Order shall remain in effect during the

   pendency of this action or until further order of the Court, and Plaintiff shall serve the
       Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 7 of 18




      Defendants with a copy of this PI Order in accordance with the Alternative Service

      Order.

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that upon Plaintiff’s

   request, any Internet marketplace who is provided with notice of this Order, including but not

   limited to the Third-Party Service Providers and Financial Institutions, is hereby restrained

   and enjoined from engaging in any of the following acts or omissions pending the hearing

   and determination of Plaintiff’s Application for a preliminary injunction, or until further

   order of the Court:

   (1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or

      paying Defendants’ Assets from or to financial accounts associated with or

      utilized by any Defendant or any Defendant’s User Accounts or Merchant

      Storefront(s) (whether said account is located in the U.S. or abroad)

      (“Defendants’ Financial Accounts”) until further ordered by this Court; and

   (2) within (5) days after receiving notice of this Order, providing services to Defendants,

      Defendants' User Accounts and Defendants' Merchant Storefronts, including, without

      limitation, continued operation of Defendants' User Accounts and Merchant Storefronts,

      and any other listings linked to the same sellers or linked to any other alias seller

      identification names being used and/or controlled by Defendants.

   C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that:

   (1) Amazon.com, Inc., and its related companies and affiliates, including Amazon Services,

      LLC, and Amazon Payments, Inc. (collectively “Amazon”), are hereby restrained and

      enjoined, pending the hearing and determination of Plaintiff’s Application for a
    Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 8 of 18




   preliminary injunction, or until further order of the Court, from processing payments for

   any products listed under the following Amazon Standard Identification Numbers

   (ASIN): B07DKNN87F by any Seller that has not been authorized by Plaintiff; Plaintiff

   shall provide notice to Amazon of Plaintiff’s authorized sellers;

(2) Amazon.com, Inc., and its related companies and affiliates, including Amazon Services,

   LLC, and Amazon Payments, Inc., shall place the following Amazon Standard

   Identification Number B07DKNN87F, into Amazon’s gating program, so that Plaintiff

   will be able to control which sellers list product under these ASINs; and

(3) upon Plaintiff’s request, Amazon.com, Inc., and its related companies and affiliates,

   including Amazon Services, LLC, and Amazon Payments, Inc., shall remove listings

   and/or advertisements for any product that Plaintiff identifies as infringing on at least one

   claim of the Plaintiff’s Patent (i.e., preventing a seller from listing for sale under the

   identified ASIN);

(4) The Plaintiff has established that the products as pictured in the attached Schedule “B”

   are either made, used by, offered for sale or sold into the United States and contain every

   element or equivalent of at least one claim of the Plaintiff’s Patent; consequently, all

   online marketplaces, including but not limited to, amazon.com, ebay.com,

   aliexpress.com, wish.com, and shopify.com, shall upon receipt of this Order, suspend,

   block, tombstone, and/or delete any and any product listings identified by the Plaintiff as

   either identical or substantially similar, to the above-described products in Schedule “B”,

   whether sold by the Defendant or other persons or entities.
        Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 9 of 18




   (5) Upon Plaintiff’s request, a Third-Party Service Provider shall remove listings and/or

      advertisements for any product that infringes on at least one claim of the Plaintiff’s

      Patent; and

    (6) this Order shall remain in effect during the pendency of this action or until further order

       of the Court.

                         II. Order Authorizing Expedited Discovery

A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   (1) Plaintiff may propound interrogatories pursuant to Rules 26 and 33 of the Federal Rules

      of Civil Procedure, and Defendants, their respective officers, employees, agents, servants

      and attorneys, and all persons in active concert or participation with any of them, who

      receive actual notice of this Order, shall provide written responses under oath to such

      interrogatories within fourteen (14) days of service to Plaintiff’s counsel.

   (2) Plaintiff may serve requests for the production of documents pursuant to FRCP 26 and

      34, and Defendants, their respective officers, employees, agents, servants and attorneys,

      and all persons in active concert or participation with any of them, who receive actual

      notice of this Order, shall produce all documents responsive to such requests within

      fourteen (14) days of service to Plaintiff’s counsel.

   (3) Plaintiff may serve requests for admissions pursuant to FRCP 26 and 36, and Defendants,

      their respective officers, employees, agents, servants and attorneys, and all persons in

      active concert or participation with any of them, who receive actual notice of this Order,

      shall provide written responses under oath to such requests within fourteen (14) days of

      service to Plaintiff’s counsel.
       Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 10 of 18




B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within fourteen (14)

   days of receiving actual notice of this Order, Defendants and all financial institutions,

   payment processors, banks, escrow services, money transmitters, or marketplace platforms,

   including but not limited to the Third-Party Service Provider(s) and the Financial

   Institution(s), shall provide to Plaintiff’s counsel all documents and records in their

   possession, custody or control (whether located in the U.S. or abroad) relating to Defendants’

   User Accounts and Defendants’ Merchant Storefronts, including, but not limited to,

   documents and records relating to:

   (1) any and all User Accounts and Defendants’ Merchant Storefronts and account details,

      including, without limitation, identifying information and account numbers for any and

      all User Accounts and Defendants’ Merchant Storefronts that Defendants have ever had

      and/or currently maintain with the respective Third-Party Service Provider;

   (2) the identities, location and contact information, including any and all e-mail addresses of

      Defendants that were not previously provided;

   (3) the Defendants’ methods of payment, methods for accepting payment and any and all

      financial information, including, but not limited to, information associated with

      Defendants’ User Accounts and Defendants’ Merchant Storefronts, a full accounting of

      Defendants’ sales history and listing history under such accounts and Defendants’

      Financial Accounts associated with Defendants’ User Accounts and Defendants’

      Merchant Storefronts; and

   (4) Defendants’ unauthorized and unlicensed use of Plaintiff’s Patent.
        Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 11 of 18




                                             III. Security Bond

       IT IS FURTHER ORDERED that the $5,000.00 bond posted by Plaintiff shall remain

with the Court until a final disposition of this case or until this PI Order is terminated.

                                            IV. Unsealing Order

               IT IS FURTHER ORDERED that the Clerk of the Court shall unseal this case and

the papers previously filed.




SO ORDERED.

SIGNED this 23rd day of June, 2021.
Pittsburgh, Pennsylvania



                                                /s/ Christy Criswell Wiegand              _
                                                Christy Criswell Wiegand
                                                United States District Judge
Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 12 of 18




                    Schedule “A”
       Defendants With Store Name and Seller ID
   Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 13 of 18




Defendant
          Defendant/Store Name                   Seller ID
No.
    1     TIKTOKS                                A2EQK3ES78706L

    2     AAPPLIANCEPARTS                        A2M2167NVFYGM4

    3     ADRRXIAODIAN                           A121ENWMA8JJBD

    4     ANKODOGOOD                             A17J0449LKIHVU

    5     ANTWALKING_MALL                        A35AR89Z1GRQ7I

    6     APKREEL E-COMMERCE                     A2VG73IVVKZTF4

    7     AUEAR                                  A15NK8NXUTNX6I

    8     BEEGSTORE                              A30PE3S7L2DZ1A

    9     BISITE                                 A16OHEKYCQ6F24

   10     BUILDNET SHOP                          A1H86CHAQN60I9

   11     CITY MARKET, LLC                       APW836EO40SLN

   12     COME-BUY                               A1EF4NSXN1SA1W

   13     DEMAOTECHNOLOGY_2020                   A17RAV2EFS9IQT

   14     DPROFY-US                              A3VA53ZSUS7L9X

   15     EMPREZZ                                A2DL9J4BBG2Y85

   16     ESHAN                                  A1PCP1I8CFEM93

   17     ETOTAL GLOBAL US                       A2PQ5NK8EFAMY0

   18     HTZAHUOPU                              AXLOHZ1HUD1GL

   19     I.VALUX                                A3F2LB84J96XP3

   20     JUYUANZHUANGSHIGONGCHENG               A35AUBXGG9W51W

   21     KITCLAN                                ANIAXF19V9Y9W

   22     KWISPEL                                A2XFZDH8YYUFBM

   23     LEVOSTORE                              A2FHX0TEK1H5QO
   Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 14 of 18




Defendant
          Defendant/Store Name                    Seller ID
No.
   24     LUCK STOREHD                            A256MYOCOZ4B8Y

   25     LVYOU                                   A3AJ2QW2DWG23B

   26     MAXEN                                   A1PKXJ61R9LRSU

   27     MPAGON                                  AVNZS331SEO7V

   28     MYTBMZ                                  A1QBESA2ZHV98H

   29     NXDA                                    A33S0V034O7EL

   30     OAKEN.OC9                               A2LBTJ4DJQ85HA

   31     PAKESI                                  A1CPDQQJK2AXWN

   32     POLARPRA US                             A3INSCDW7AKDWD

          RAINFOREST ENVIRONMENTAL                A24P65WHT9QLU4
   33     TECHNOLOGY CO., LTD

   34     ROCUTUS                                 A23CUA987VWK68

   35     SHAWN YORK TRADING                      A3SVUN4PRU593X

          SHEN ZHEN JIN FU CHUN SHI YE YOU XIAN   A35UG0GSVG5IT7
   36     GONG SI

          SHENZHENSHIHANGSHENGC                   A37KI3EZIZ1OCH
   37
          HANGDADIANZIYOUXIANGONGSI

   38     SKYFLYING                               APJ4GK94AD6T7

   39     SUNJOY CO., LTD                         A29LTZYG79KHNU

   40     TANDD                                   A2ZB0QPMORWO4A

   41     U.TENWEET                               A31VUUIBC85TMH

   42     VENDAV                                  A1PY2RNSLACE

   43     VIVILANNI                               A1ULVRUS3AWTEQ

   44     YOGAHOLA                                A26OR5BQMN2OOM

   45     YUANGMALL                               A36933677C8TGU


                                - 45 -
   Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 15 of 18




Defendant
          Defendant/Store Name                   Seller ID
No.
   46     ZROPAW                                 A2K10OJZNLDBFK

   47     ANTONIOMJM07                           363245548163

   48     CANINETRAIN_33                         353340738587

   49     ELECTRONICSELLER50                     233963050855

   50     FENOMENALNO1922                        233881958680

   51     GREATBALLCLUB                          224422306102

   52     JUANAPULL-10                           393034781690

   53     LOLOS-BARGAINS                         353446533854

   54     SUNRISE-HR-GLOBAL                      333948129527

   55     JINFEIEU                               5a74641542159546cef2ae4f

   56     VC PLAY                                5e74048829e7861c9d380ff3




                                - 46 -
Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 16 of 18




                   Schedule “B”
             Patent Infringing Products

             Type 1 Infringing Product




             Type 2 Infringing Product




                             - 47 -
Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 17 of 18




             Type 3 Infringing Product




             Type 4 Infringing Product




             Type 5 Infringing Product




                             - 48 -
Case 2:21-cv-00696-CCW Document 32 Filed 06/23/21 Page 18 of 18




             Type 6 Infringing Product




                             - 49 -
